Citation Nr: 1704767	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from September 1974 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's diagnosed hepatitis C is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's file was reviewed by a VA expert for a nexus opinion.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's service personnel records (SPRs), service treatment records (STRs), and post-service VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that his hepatitis C is directly related to his active service.  
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his hepatitis C.  No specific liver disorders, or hepatitis C, were documented or diagnosed until 2009 (approximately 34 years after his active service).

The Veteran's VA treatment records (which have been uploaded to Virtual VA) show that he has a diagnosis of hepatitis C.  He was initially diagnosed with hepatitis in approximately August 2009.  As such, element (1) of Shedden, a current disability, has been met.  

Turning to element (2) of Shedden, the Veteran's service treatment records (STRs) do not show any treatment for, or complaints of hepatitis C, or any liver issues.  The Veteran was treated for multiple conditions while in service, providing evidence that he did indeed avail himself of medical help when he needed to, but was not seen for any liver or hepatitis-related complaints.  Importantly, on his June 1975 service separation examination, the Veteran denied having any jaundice or hepatitis-related problems or issues.

No evidence exists in his medical records that he had any issues with a tattoo he received.  In fact, the Veteran was not diagnosed with hepatitis C until about 2009, over three decades (over 30 years) after separation from active service.  As such, there is no evidence of an in-service injury that could have resulted in the Veteran's current diagnosis of hepatitis C.

 As for element (3) of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of liver symptomatology until about 2009 (34 years after separation from active service), when he was diagnosed with hepatitis C at VA.  
  
During his January 2016 hearing, the Veteran testified that he got a tattoo while in active service in approximately 1974-1975.  He stated that he and several other service members went to someone's house off base and were all tattooed with the same needle.  He also asserted that he got another tattoo at some point after separation from active service, but that tattoo was obtained in a tattoo parlor.  He has denied exposure to any other risk factors.  The Veteran also stated that he was informed in the early 1980s that there was a problem with him donating blood.

The Veteran's file was reviewed by a medical examiner, who is a director of transplantation medicine in the VA healthcare system and a professor in the Division of Gastroenterology, Hepatology and Nutrition.  In an October 2016 letter, the physician wrote that it was less likely as not that the Veteran's hepatitis C was related to his active service, or was contracted during active military service.  He related that "[f]actors significantly associated with chronic HCV infection were illicit drug use (including injection drugs) and receipt of blood transfusions before 1992[.]"  The physician reported that, "[o]verall, an association between tattooing and HCV infection remains to be established."  He cited medical studies which supported his conclusion.   

The Board finds that the detailed October 2016 medical opinion is highly probative. The examiner explicitly considered the Veteran's assertion that his hepatitis C was due to an in-service injury (getting a tattoo during active service), as well his lay history of being rejected for blood donation in the 1980s.  The examiner reviewed the Veteran's claims file and reported the Veteran's symptoms thoroughly.  The examiner based his conclusion on scientific principles and studies.  The Board finds this opinion not only highly probative, but also persuasive. Also, probatively, the Veteran and his representative have not provided any medical opinions to the contrary. 

In sum, the totality of evidence fails to support that the Veteran's hepatitis C is related to his active service.  It is important for the Veteran to understand that the medical opinion of an expert VA physician did not tie his hepatitis C to his active service and related that a link between tattooing and hepatitis C transmission has not been scientifically established.  There is no medical opinion to the contrary.    

The Board has given consideration to the Veteran's assertion that he contracted hepatitis C from an in-service tattoo.  Although the Veteran is competent to report hepatitis C symptoms, he is not competent to provide a medical diagnosis or nexus. The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that his current hepatitis C is related to his active duty service, and any injuries he experienced therein, are outweighed by the medical evidence to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for hepatitis C must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.







____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


